Citation Nr: 0714129	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-05 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
tuberculosis.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 through 
October 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.
REMAND

The veteran is seeking to reopen his claim for service 
connection for tuberculosis.  This matter was remanded in May 
2006 for notice compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In particular, 
under Kent, VA must notify the veteran of the elements of his 
claim, of the definition of "new and material evidence," 
and of precisely what evidence is necessary to reopen the 
claim, depending upon the basis of the previous denial.  

The June 2006 letter following the remand did notify the 
veteran of the definition of new and material evidence.  
While it did not notify the veteran of the elements of a 
service connection claim, prior VA letters to the veteran had 
provided such notice.  See April 2001 and February 2004 VA 
letters to the veteran.  At no time, however, has the veteran 
received notice fully compliant with Kent.  None of the 
letters to the veteran notify him of the evidence necessary 
to reopen his claim on the basis of the previous denial.  The 
previous rating decision indicated that the claim was denied 
because the record demonstrated that he did not have 
tuberculosis, but that he merely had a PPD test (purified 
protein derivative known as a tuberculosis skin test) that 
was converted from negative to positive.  

Appropriate notice is mandated by Kent, and was required by 
the May 2006 Board remand, yet not complied with, an 
additional remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998) (If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken).  While the Board 
regrets the delay, another remand is required.  

Also, in the veteran's November 2002 notice of disagreement, 
he stated "I totally disagree with your decision and would 
like to request a hearing."  At no time during the course of 
this appeal has the veteran's hearing request been addressed.  
His February 2003 substantive appeal shows that he does not 
want a BVA hearing, but he was not afforded a personal 
hearing either in response to the November 2002 request.  If 
the veteran wishes to have a hearing before the RO or the 
Board, he is entitled.  See 38 C.F.R. § 20.700(a) (2006).  
This matter must be remanded to clarify the veteran's request 
and, if appropriate, afford him a hearing.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Such 
notice must precisely describe what 
evidence is necessary to reopen the claim, 
considering the basis of the previous 
denial.  

2. Clarify with the veteran the type of 
hearing he requested in his November 2002 
Notice of Disagreement and afford him that 
hearing as appropriate.

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



